UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1044


THOMAS B. KULISH, On behalf of himself and on behalf of all
other similarly situated employees,

                Plaintiff – Appellant,

          v.

RITE AID CORPORATION AND ECKERD CORPORATION,               d/b/a   Rite
Aid; RITE AID OF MARYLAND, INC. d/b/a Rite Aid,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-03178-ELH)


Submitted:   June 7, 2013                    Decided:      August 16, 2013


Before TRAXLER,   Chief     Judge,   and   GREGORY   and    DIAZ,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Martin A. Shellist, Daryl J. Sinkule, SHELLIST LAZARZ SLOBIN
LLP, Houston, Texas; Judd G. Millman, LUCHANSKY LAW, Towson,
Maryland, for Appellant. Suzzanne W. Decker, Michael B. Howard,
MILES & STOCKBRIDGE, P.C., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Kulish, along with two other individuals who opted-

in to this collective action, appeals the district court’s order

granting defendants summary judgment on Kulish’s Second Amended

Class Action Complaint alleging violations of the Fair Labor

Standards Act,        29 U.S.C. § 201 et seq., and the Maryland Wage

and Hour Law, Md. Code, Lab. & Empl. § 3-401 et. seq.

     We have reviewed the record and find no reversible error.

Accordingly,     we    affirm    for    the   reasons    ably   stated    by   the

district court.        Kulish v. Rite Aid Corp., No. ELH-11-3178 (D.

Md. Dec. 13, 2012).        We dispense with oral argument because the

facts   and   legal    contentions      are   adequately    presented     in   the

materials     before   this     court   and   argument    would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                         2